DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 12/10/2021. Claims 1-2, 4-11 and 13-20 are pending and considered below.

Response to Arguments
Claims 15-20 were objected to based on informalities. Applicant has amended claims 15-20 to depend from claim 14. Therefore, the objection to claims 15-20 is withdrawn.
Claims 1-7 and 10-13 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of copending Application No. 16/727637. Claims 3 and 12 have been cancelled. Claims 1-2, 4-7, 10-11 and 13 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of copending Application No. 16/727637.
Claims 1-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (U.S. Patent Number 9,248,834). Applicant has amended independent claims 1, 10 and 14. Applicant argued that Ferguson does not anticipate an autonomous vehicle computing system determining one or more  by an autonomous vehicle into categories such as bike, pedestrian and other vehicle (col. 4, line 66 - col. 5, line 24). Ferguson further discloses that the autonomous vehicle computing device uses a machine learning classifier to determine a likelihood value for possible trajectories of an other vehicle based on location and time (col. 13, lines 22-42). FIG. 7B illustrates an other vehicle at an intersection. Based on previously observed sensor data, the probability of 5 possible trajectories (motion paths) for the object (other vehicle) are computed and used to determine a final future trajectory for the other vehicle (col. 13, line 1 - col. 14, line 42). The intersection is a “geographic location” within the broadest reasonable interpretation of the claim limitation. Claims 1-2, 4-11 and 13-20 remain rejected under 35 U.S.C. 102(a)(1) for the reasons given below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 10-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of copending Application No. 16/727637. Although the claims at issue are not identical, they are not patentably distinct from each other because “one or more predictions of whether the detected object is moving over at least one motion path of the one or more motion paths” of Application No. 16/727637 is equivalent to “one or more prior probability distributions of one or more motion paths for the one or more objects” of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (U.S. Patent Number 9,248,834, hereinafter Ferguson).
Regarding claim 1, Ferguson discloses:
obtaining, with a computing system comprising one or more processors (col. 5, line 56 - col. 6, line 21; and FIG. 1, vehicle-100, computing device-110, processor(s) - 120, memory-130, data-132, and instructions-134);
sensor data captured by at least one sensor of an autonomous vehicle at a geographic location (col. 8, lines 37-48; and FIG. 1, vehicle-100, and perception system-172);
determining, with the computing system, that at least a portion of the sensor data corresponds to one or more objects in an object class, the object class comprising moving objects at the geographic location (col. 4, line 66 - col. 5, line 24);
determining, with the computing system, one or more prior probability distributions of one or more motion paths for the one or more objects (col. 13, line 43 - col. 14, line 42; and FIG. 7B, vehicles- 100,580, future trajectories-710,720,730,740,750, and table-790); 
the determining of the one or more prior probability distributions being based at least in part on previously-observed motion of objects of the object class at the geographic location (col. 13, line 1 - col. 14, line 42; and FIG. 7B, vehicles- 100,580, future trajectories-710,720,730,740,750, and table-790);
generating, with the computing system, a driving path (col. 18, line 61 - col. 19, line 12);

based on the one or more prior probability distributions (col. 18, line 61 - col. 19, line 12; and FIG. 9, identify an object in a vehicle’s environment, the object having a heading and location-910, generate a set of possible actions for the object using map information describing the vehicle’s environment and the heading and location of the object-920, generate a set of possible future trajectories of the object based on the set of possible actions-930, receive contextual information including a status of the detected object-940, determine a likelihood value of each trajectory of the set of possible future trajectories based on the contextual information-950, determine a final future trajectory based on the determined likelihood value for each trajectory of the set of possible future trajectories-960, and maneuver the vehicle in order to avoid the final future trajectory and the object-970); and
controlling travel of the autonomous vehicle on the driving path (col. 19, lines 10-12; and FIG. 9, maneuver the vehicle in order to avoid the final future trajectory and the object-970).
Regarding claim 2, Ferguson further discloses:
detecting a plurality of objects in the geographic location based on the sensor data (col. 8, lines 37-48; and FIG. 1, vehicle-100, and perception system-172); and
identifying the one or more objects in the object class from the plurality of objects based on the sensor data (col. 4, line 66 - col. 5, line 24).
Regarding claims 4 and 13, Ferguson further discloses:
wherein the one or more prior probability distributions are determined based on at least one prior probability associated with at least one condition parameter of the following plurality of condition parameters: one or more velocities associated with the one or more objects, one or more acceleration and/or deceleration rates associated with the one or more objects, one or more orientations associated 
Regarding claim 5, Ferguson further discloses:
wherein the one or more prior probability distributions are associated with one or more probability values that correspond to one or more elements of a plurality of elements in a map of the geographic location (col. 7, lines 50-67; and FIG. 3, map information-300, intersection-302, stop sign-305, lane lines-310,312,314,316, crosswalks-330,332,334, and turn only lanes-392,394); and
wherein the one or more probability values include one or more probabilities of the one or more objects at one or more positions in the geographic location associated with the one or more elements in the map moving over the one or more motion paths (col. 13, line 43 - col. 15, line 25, stop signs, intersections, double-line, path crossing, relative location of a pedestrian who is crossing a roadway proximate to the vehicle, crosswalk, median, sidewalk, and two-way left-turn lane).
Regarding claim 6, Ferguson further discloses:
wherein the one or more probability values further include at least one probability associated with at least one of the following: one or more velocities associated with the one or more objects, one or more acceleration and/or deceleration rates associated with the one or more objects, one or more orientations associated with the one or more objects, a time of day associated with the one or more motion paths, a date associated with the one or more motion paths, a geographic region of a plurality of geographic regions including the geographic location, or any combination thereof (col. 4, line 66 - col. 5, line 24; and col. 10, lines 26-43).



Regarding claim 7, Ferguson further discloses:
obtaining, with the computing system, map data associated with the map of the geographic location (col. 13, line 43 - col. 15, line 25, stop signs, intersections, double-line, crosswalk, median, sidewalk, and two-way left-turn lane); and
generating, with the computing system, the driving path including the one or more trajectories for the autonomous vehicle on the roadway in the map based on the map data and the one or more prior probability distributions (col. 17, lines 36-55; and FIG. 7B, vehicles-100,580, intersection-502, stop sign-505, and possible route-780).
Regarding claim 8, Ferguson further discloses:
obtaining, with the computing system, user input associated with at least one element of the plurality of elements of the map of the geographic location (col. 6, line 52 - col. 7, line 20; FIG. 1, vehicle-100, computing device-110, user input-150, and internal electronic display-152; and FIG. 2, navigation display-215, touch screen-217, and button inputs-219); and
generating, with the computing system, the driving path including the one or more trajectories for the autonomous vehicle on the roadway in the map based on the map data, the one or more prior probability distributions, and the user input (col. 7, lines 14-20; and col. 17, lines 36-55).
Regarding claim 9, Ferguson further discloses:
wherein the user input is associated with a first element of the plurality of elements of the map of the geographic location and a second element of the plurality of elements of the map of the geographic location different than the first element (col. 7, lines 14-20, user input devices for activating or deactivating one or more autonomous driving modes and for enabling a driver or passenger to provide information, such as a navigation destination, to the computing device); and
wherein the driving path is generated on the roadway in the map between the first element and the second element (col. 17, lines 36-55).
Regarding claim 10, Ferguson further discloses:
one or more processors programmed and/or configured to: (col. 5, line 56 - col. 6, line 21; and FIG. 1, vehicle-100, computing device-110, processor(s) - 120, memory-130, data-132, and instructions-134);
obtain sensor data captured by at least one sensor of an autonomous vehicle at a geographic location (col. 8, lines 37-48; and FIG. 1, vehicle-100, and perception system-172);
determine that at least a portion of the sensor data corresponds to one or more objects in an object class, the object class comprising moving objects in the geographic location (col. 4, line 66 - col. 5, line 24);
determine one or more prior probability distributions of one or more motion paths for the one or more objects (col. 13, line 43 - col. 14, line 42; and FIG. 7B, vehicles- 100,580, future trajectories-710,720,730,740,750, and table-790); 
the determining of the one or more prior probability distributions being based at least in part on previously-observed motion of objects of the object class at the geographic location (col. 13, line 1 - col. 14, line 42; and FIG. 7B, vehicles- 100,580, future trajectories-710,720,730,740,750, and table-790);
generate a driving path (col. 18, line 61 - col. 19, line 12);
including one or more trajectories for the autonomous vehicle on a roadway (col. 6, line 64 - col. 7, line 4); 
based on the one or more prior probability distributions (col. 18, line 61 - col. 19, line 12; and FIG. 9, identify an object in a vehicle’s environment, the object having a heading and location-910, generate a set of possible actions for the object using map information describing the vehicle’s environment and the heading and location of the object-920, generate a set of possible future trajectories of the object based on the set of possible actions-930, receive contextual information including a status of the detected object-940, determine a likelihood value of each trajectory of the set 
controlling travel of the autonomous vehicle on the driving path (col. 19, lines 10-12; and FIG. 9, maneuver the vehicle in order to avoid the final future trajectory and the object-970).
Regarding claim 11, Ferguson further discloses:
detecting a plurality of objects based on the sensor data (col. 8, lines 37-48; and FIG. 1, vehicle-100, and perception system-172); and
identifying the one or more objects in the object class from the plurality of objects based on the sensor data (col. 4, line 66 - col. 5, line 24).
Regarding claim 14, Ferguson further discloses:
one or more sensors for detecting objects (col. 8, lines 37-48; and FIG. 1, vehicle-100, and perception system-172);
in an environment surrounding the autonomous vehicle (col. 6, line 64 - col. 7, line 4);
a vehicle computing system comprising one or more processors, wherein the vehicle computing system is programmed and/or configured to: (col. 5, line 56 - col. 6, line 21; and FIG. 1, vehicle-100, computing device-110, processor(s) - 120, memory-130, data-132, and instructions-134);
obtain feature data associated with a current geographic location surrounding the autonomous vehicle, the feature data including characteristic features of the current geographic location (col. 13, line 43 - col. 15, line 25, stop signs, intersections, double-line, crosswalk, median, sidewalk, and two-way left-turn lane);
determine one or more predicted probability distributions of one or more predicted motion paths for one or more objects in the current geographic location based on (i) the feature data associated 
determine one or more predictive probability scores based on the one or more predicted probability distributions, wherein the one or more predictive probability scores include one or more predictions of whether an object is moving over the one or more predicted motion paths in the current geographic location (col. 18, line 61 - col. 19, line 10; and FIG. 9, identify an object in a vehicle’s environment, the object having a heading and location-910, generate a set of possible actions for the object using map information describing the vehicle’s environment and the heading and location of the object-920, generate a set of possible future trajectories of the object based on the set of possible actions-930, receive contextual information including a status of the detected object-940, determine a likelihood value of each trajectory of the set of possible future trajectories based on the contextual information-950, and determine a final future trajectory based on the determined likelihood value for each trajectory of the set of possible future trajectories-960); and 
control travel of the autonomous vehicle on a roadway in the current geographic location based on the one or more predictive probability scores (col. 19, lines 10-12; and FIG. 9, maneuver the vehicle in order to avoid the final future trajectory and the object-970).
Regarding claim 15, Ferguson further discloses:
wherein the feature data associated with the current geographic location includes sensor data obtained from the one or more sensors (col. 8, lines 37-48; and FIG. 1, vehicle-100, and perception system-172).
Regarding claim 16, Ferguson further discloses:
wherein the feature data associated with the current geographic location includes map data associated with a map of the current geographic location (col. 7, lines 50-67; and FIG. 3, map information-300, intersection-302, stop sign-305, lane lines-310,312,314,316, crosswalks-330,332,334, and turn only lanes-392,394).
Regarding claim 17, Ferguson further discloses:
wherein determining the one or more predictive probability distributions includes classifying the characteristic features of the current geographic location and the characteristic features of the one or more other geographic locations (col. 13, lines 22-42, the classifier may be trained on data recorded by sensors which have captured information about how objects in the environment are likely to act at different locations at different times).
Regarding claim 18, Ferguson further discloses:
wherein the characteristic features includes at least one of the following: a roadway marking, an intersection, a park, a roadway defect, a bridge, a bump, a depression, a landscape, an embankment, a barrier, a static object of a roadway, a sign, a curb, a building, or any combination thereof (col. 13, line 43 - col. 15, line 25, stop signs, intersections, double-line, crosswalk, median, sidewalk, and two-way left-turn lane).
Regarding claim 19, Ferguson further discloses:
wherein the one or more predicted probability distributions of the one or more predicted motion paths includes a probability distribution for an object that is not yet located in the current geographic location (col. 13, lines 1-21, generate a trajectory for a bicyclist that swerves around a parked car blocking the bike lane or generating a trajectory for a detected object that may be performing a U-turn).

Regarding claim 20, Ferguson further discloses:
wherein the one or more predictive probability scores include one or more predictions about where the object not yet located in the current geographic location may move when it enters the current geographic location (col. 13, lines 1-21, generate a trajectory for a bicyclist that swerves around a parked car blocking the bike lane or generating a trajectory for a detected object that may be performing a U-turn).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667